     Case 2:19-cv-01982-JMA-AYS Document 35 Filed 08/19/20 Page 1 of 1 PageID #: 193


                                                                                                           Meagan Gabriel
                                                                                               77 Water Street, Suite 2100
                                                                                               New York, New York 10005
                                                                                         Meagan.Gabriel@lewisbrisbois.com
                                                                                                      Direct: 212.845.9006




     August 19, 2020




     VIA ECF

      Hon. Joan M. Azrack
      United States District Court
      Eastern District of New York
      100 Federal Plaza
      Central Islip, New York 11722

             Re:      Herbert Eth v. The Home Depot U.S.A., Inc., et al.
                      USDC/EDNY Docket No.: 19-CV-01982

     Dear Judge Azrack:

             This office represents Defendants Home Depot U.S.A., Inc. in the above entitled action. In
     accordance with Your Honor’s August 5, 2020 Court Order, the parties are required to submit their
     selected mediator by today, August 19, 2020. The parties are working to finalize the mediator, as well
     as the time and date of the mediation, to be completed by September 30, 2020. Please accept the
     following as Home Depot’s application for additional time to select the mediator until August 25, 2020.
     We thank Your Honor for your consideration to this matter.



                                                                Respectfully,

                                                                Meagan Gabriel

                                                                Meagan Gabriel for
                                                                LEWIS BRISBOIS BISGAARD & SMITH LLP

     CC:
     All parties via ECF




ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • DELAWARE • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY • LOUISIANA
MARYLAND • MASSACHUSETTS • MINNESOTA • MISSOURI • NEVADA • NEW JERSEY • NEW MEXICO • NEW YORK • NORTH CAROLINA
OHIO • OREGON • PENNSYLVANIA • RHODE ISLAND • TEXAS • UTAH • VIRGINIA • WASHINGTON • WASHINGTON D.C. • WEST VIRGINIA
